

THIS WARRANT, AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED, PLEDGED OR. OTHERWISE DISPOSED OF UNLESS (1) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND SUCH LAWS, OR (2)
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS IS
AVAILABLE AND THE COMPANY HAS RECEIVED EITHER AN OPINION OF COUNSEL, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT
REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR OTHER
EVIDENCE THAT IS SATISFACTORY TO THE COMPANY, WHICH EVIDENCE ESTABLISHES THAT
ANY SUCH DISPOSITION WILL NOT VIOLATE THE SECURITIES ACT, SUCH LAWS OR. ANY RULE
OR REGULATION PROMULGATED THEREUNDER.
 
Warrant No. _________
 
Warrant to Purchase
 
6,666,666 Shares of Common Stock
 
of Advance Nanotech, Inc.
 
dated August 14, 2006
 
Exercisable on or before
 
5:00 P.M., Eastern Standard Time, August 14, 2011
 
FOR VALUE RECEIVED, Advance Nanotech, Inc., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), promises to issue in
the name of, and sell and deliver to Jano Holdings Limited or its registered
assigns (in each case, the “Holder”), a certificate or certificates for an
aggregate of Six Million Six Hundred Thousand Six Hundred Sixty Six (6,666,666)
shares (the “Warrant Shares”) of the Company’s common stock upon compliance with
the terms of this warrant (the “Warrant”) and payment therefor of the exercise
price of $1.25 per share of common stock (the “Exercise Price” or the “Warrant
Share Price”). The number of Warrant Shares and the Exercise Price shall be
adjusted from time to time as set forth below. This Warrant shall be exercisable
upon execution and at any time prior to 5:00 p.m., Eastern Standard Time, on
August 14, 2011 (the “Exercise Period”) and shall be void thereafter. This
Warrant is issued on August 14, 2006 (the “Date of Issuance”). This Warrant is
also subject to the following terms and conditions.
 
1.  EXERCISE OF WARRANT.
 
(a)  General Method of Exercise. This Warrant may be exercised in whole or in
part at any time during the Exercise Period by delivery to the Company’s
principal office (or such other office as the Company may designate by written
notice to the Holder), not later than two (2) business days before the date on
which this Warrant is to be exercised (the “Exercise Date”), of all of the
following:
 
 
 

--------------------------------------------------------------------------------

 
(i)  a Form of Exercise Notice (the “Form of Exercise”) annexed hereto, duly
executed by the Holder and setting forth (A) the Exercise Date, (B) the number
of Warrant Shares as to which this Warrant is to be exercised on the Exercise
Date;
 
(ii)  either cash, a certified or official bank check payable to the Company in
funds immediately available on the Exercise Date or a wire transfer for the
account of the Company, in an amount equal to the Exercise Price multiplied by
the number of Warrant Shares of the Company’s common stock as to which this
Warrant is to be exercised on the Exercise Date; and
 
(iii)  this Warrant.
 
(b)  Issuance of Certificates and New Warrant. Within a reasonable time not in
excess of twenty (20) days after the Exercise Date, the Company shall deliver to
the Holder:
 
(i)  a certificate for the number of shares of the Company’s common stock such
Holder elected to purchase on the Exercise Date; or
 
(ii)  if this Warrant was not exercised in full, a new Warrant of like tenor in
the name of the Holder evidencing the right to purchase the number of Warrant
Shares as to which this Warrant has not been exercised, both of which shall be
delivered to the Holder at the address designated in the Form of Exercise. Any
new Warrant shall be dated with this Warrant’s original issue date.
 
Any certificates so delivered shall be in such denominations as may be requested
by the Holder hereof, shall be registered in the name of such Holder and shall
bear a restrictive legend if not registered.
 
Certain Definitions.
 
(i)  As used herein, “Market Price” means, with respect to any applicable
security as of any applicable date, (i) the last closing trade price of such
security on whichever national securities exchange or trading market (including,
without limitation, the Nasdaq and the OTC Bulletin Board) is the principal
trading market where such security is listed by the Company for trading (the
“Principal Market”), as reported by Bloomberg, or (ii) if the Principal Market
should operate on an extended hours basis and does not designate the closing
trade price, then the last trade price of such security prior to the
commencement of extended trading hours on the applicable date, but in no event
later than 4:30:00 p.m., New York local time, as reported by Bloomberg, or (iii)
if no last trade price is reported for such security by Bloomberg, the average
of the bid prices, on the one hand, and the ask prices, on the other hand, of
all market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.). The applicable
trading market for such calculation, whether it is the Principal Market or the
“pink sheets”, is hereafter referred to as the “Trading Market”. The Company
shall make all determinations pursuant to this paragraph in good faith. In the
absence of any available public quotations for the Common Stock, the Board shall
determine in good faith the fair value of the Common Stock, which determination
shall be set forth in a certificate by the Secretary of the Company.
 
 
-2-

--------------------------------------------------------------------------------

 
(ii)  As used herein, “Trading Day” means a day on which the Trading Market with
respect to the Common Stock is open for the transaction of business.
 
2.  ADJUSTMENTS.
 
(a)  If the Company is recapitalized through the subdivision or combination of
its outstanding shares of common stock into a larger or smaller number of
shares, the number of Warrant Shares shall be increased or reduced, as of the
record date for such recapitalization, in the same proportion as the increase or
decrease in the outstanding shares of common stock, and the Exercise Price shall
be adjusted so that the aggregate amount payable for the purchase of all of the
Warrant Shares issuable hereunder immediately after the record date for such
recapitalization shall equal the aggregate amount so payable immediately before
such record date.
 
(b)  If the Company declares a dividend or distribution on common stock payable
in common stock or securities convertible into common stock, the number of
shares of common stock for which this Warrant may be exercised shall be
increased, as of the record date for determining which holders of common stock
shall be entitled to receive such dividend, in proportion to the increase in the
number of outstanding shares (and shares of common stock issuable upon
conversion of all such securities convertible into common stock) of common stock
as a result of such dividend or distribution, and the Exercise Price shall be
adjusted so that the aggregate amount payable for the purchase of all the
Warrant Shares issuable hereunder immediately after the record date for such
dividend or distribution shall equal the aggregate amount so payable immediately
before such record date.
 
(c)  Whenever the number of Warrant Shares purchasable upon the exercise of the
Warrant or the Exercise Price of the Warrant Shares is adjusted as provided
herein, the Company shall mail to the Holder a notice of such adjustment or
adjustments, prepared and signed by the Chief Executive Officer, Chief Financial
Officer or Secretary of the Company, which sets forth the number of Warrant
Shares purchasable upon the exercise of the Warrant and the Exercise Price of
such Warrant Shares after such adjustment, a brief statement of the facts
requiring such adjustment, and the computation by which such adjustment was
made. Upon an adjustment described herein, the Company may elect to issue a new
Warrant reflecting such adjustment, and if the Company so elects, the Holder
will return this Warrant to the Company in exchange for such new Warrant.
 
(d)  The provisions of this Section a are for the purpose of, and shall be
interpreted to the effect that, upon any exercise of this Warrant, the Holder
shall be entitled to receive the same amount and kind of securities and other
property that it would have been entitled to receive as the owner at all times
subsequent to the date hereof of the number of shares of common stock issuable
upon conversion of the Warrant Shares purchased upon any such exercise.
 
(e)  Except as required pursuant to Sections 2(i) or 2(j) hereof or as otherwise
provided in this Warrant, it is agreed and understood that no adjustments shall
be made hereunder solely as a result of the issuance by the Company of (i)
common stock issued pursuant to any future public or private issuance of stock,
or (ii) common stock issued upon the exercise of warrants or options and other
convertible securities granted by the Company.
 
 
-3-

--------------------------------------------------------------------------------

 
(f)  No adjustment of the Exercise Price shall be made in an amount of less than
1% of the Exercise Price in effect at the time such adjustment is otherwise
required to be made, but any such lesser adjustment shall be carried forward and
shall be made at the time and together with the next subsequent adjustment
which, together with any adjustments so carried forward, shall amount to not
less than 1% of such Exercise Price.
 
(g)  Irrespective of any adjustment or change in the Exercise Price, or the
number of shares of common stock actually purchasable under each Warrant of like
tenor, the Warrants theretofore and thereafter issued may continue to express
the Exercise Price per Share and the number of Warrant Shares purchasable
thereunder as the Exercise Price per Share and the number of Warrant Shares
purchasable were expressed on the Warrants when initially issued.
 
(h)  The Company and the Holder of this Warrant agree that in the event that
there is a Change in Control of the Company, from and after that date all
references to the Company shall automatically be deemed to mean the Change in
Control Party, all references to Warrant Shares shall mean shares of common
stock of the Change in Control Party, and this Warrant automatically converts
into Warrants to purchase the common stock of the Change in Control Party
provided, that in any such event this Warrant shall entitle the Warrant holder
to acquire the same percentage of the shares of the Change in Control Party as
the holder of the Warrant, prior to such the Change in Control, was entitled to
acquire, in respect of the shares of common stock of the Company prior to the
Change in Control, but in no event, notwithstanding any action by the Company
(or any Change in Control Party) or its shareholders shall the number of Warrant
Shares which may be acquired by the holder of this Warrant upon exercise of the
same be less than 6,666,666 shares of common stock of the applicable entity
without the express prior written consent of the holder of this Warrant to this
Warrant being exercisable to acquire a lesser number of shares of common stock
of the applicable entity. This provision shall apply equally to any Change in
Control (and the applicable Change in Control Party) and to any subsequent
Change in Control with respect to any Change in Control Party or any subsequent
Change in Control Party. For purposes of this Warrant, a “Change in Control”
shall mean (a) a merger , consolidation or any other combination of the Company
(other than a merger, consolidation or combination of a wholly-owned subsidiary
of the Company or any other person or entity with respect to which Jano Holdings
Limited or its registered assignees shall have given prior approval in writing)
with any entity or person, (b) the sale of all or substantially all of the
assets of the Company, or (c) the purchase by a single entity or group, as
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended, of
more than 25% of the voting stock of the Company in a single transaction or a
series of related transactions, whether directly or indirectly, and whether
through a transaction with the Company, its shareholders or otherwise. The term
“Change in Control Party” shall mean the person or entity (a) with which-the
Company merged, consolidated or was combined; (b) which acquired all or
substantially all of the assets of-the Company, or (c) acquired more than 25% of
the voting stock of the Company in a single transaction or a series of related
transactions as described above, in any such case in the applicable Change in
Control transaction or transactions.
 
(i)  If the Company shall issue any Additional Shares of Common Stock after the
date hereof (excluding any such issuance for which an adjustment is made under
the foregoing subsection (a)), for no consideration or for a consideration per
share less than the Warrant Share Price in effect on the date of and immediately
prior to such issue, then in such event, the Warrant Share Price shall be
reduced, concurrently with such issue, to a price equal to the quotient obtained
by dividing:
 
 
-4-

--------------------------------------------------------------------------------

 
(A)  an amount equal to (x) the total number of shares of Common Stock
outstanding immediately prior to such issuance or sale multiplied by the Warrant
Share Price in effect immediately prior to such issuance or sale, plus (y) the
aggregate consideration (before deduction of transaction expenses or commission
or underwriting discounts or allowances in connection therewith) received or
deemed to be received by the Company, if any, upon such issuance or sale, by
 
(B)  the total number of shares of Common Stock outstanding immediately after
such issuance or sale.
 
(j)  If the Company, at any time or from time to time after the Date of
Issuance, shall issue any options, warrants or other rights to purchase Common
Stock (collectively, “Options”) or securities that, by their terms, directly or
indirectly, are convertible into or exchangeable for shares of Common Stock
(“Convertible Securities”) (in each case other than those securities excluded,
pursuant to Section 2 (1), from the definition of “Additional Shares of Common
Stock”) or shall fix a record date for the determination of holders of any class
of securities entitled to receive any such Options or Convertible Securities, in
each case other than those securities excluded, pursuant to Section 2 (1), from
the definition of “Additional Shares of Common Stock”, then the maximum number
of shares of Common Stock (as set forth in the instrument relating thereto
without regard to any provision contained therein for a subsequent adjustment of
such number) issuable upon the exercise of such Options or, in the case of
Convertible Securities and Options therefor, the conversion or exchange of such
Convertible Securities, shall be deemed to be Additional Shares of Common Stock
issued as of the time of such issue or, in case such a record date shall have
been fixed, as of the close of business on such record date, provided that in
any such case in which Additional Shares of Common Stock are deemed to be issued
pursuant to this Section 2 (j):
 
(i)  no further adjustment in the Warrant Share Price shall be made upon the
subsequent issue of Convertible Securities or shares of Common Stock upon the
exercise of such Options or conversion or exchange of such Convertible
Securities and, upon the expiration of any such Option without exercise or the
termination of any such right to convert or exchange such Convertible Securities
without such conversion or exchange, the Warrant Share Price then in effect
hereunder shall forthwith be increased to the Warrant Share Price which would
have been in effect at the time of such expiration or termination had such
Option or Convertible Securities, to the extent outstanding immediately prior to
such expiration or termination, never been issued, and the Common Stock issuable
thereunder shall no longer be deemed to be outstanding;
 
(ii)  if such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any increase in the consideration payable to
the Company, or decrease in the number of shares of Common Stock issuable, upon
the exercise, conversion or exchange thereof, the Warrant Share Price computed
upon the original issue thereof (or upon the occurrence of a record date with
respect thereto), and any subsequent adjustments based thereon, shall, upon any
such increase or decrease becoming effective, be recomputed to reflect such
increase or decrease insofar as it affects such Options or the rights of
conversion or exchange under such Convertible Securities, provided that no
readjustment pursuant to this clause (ii) shall have the effect of increasing
the Warrant Share Price to an amount which exceeds the lower of (A) the Warrant
Share Price on the original adjustment date, or (B) the Warrant Share Price that
would have resulted from any issuance of Additional Shares of Common Stock
between the original adjustment date and such readjustment date;
 
 
-5-

--------------------------------------------------------------------------------

 
(iii)  if such Options or Convertible Securities by their terms provide, with
the passage of time or otherwise, for any decrease in the consideration payable
to the Company, or increase in the number of shares of Common Stock issuable,
upon the exercise, conversion or exchange thereof, the Warrant Share Price
computed upon the original issue thereof (or upon the occurrence of a record
date with respect thereto), and any subsequent adjustments based thereon, shall,
upon any such decrease or increase becoming effective, be recomputed to reflect
such decrease or increase insofar as it affects such Options or the rights of
conversion or exchange under such Convertible Securities, provided that no
readjustment pursuant to this clause (iii) shall have the effect of decreasing
the Warrant Share Price to an amount which exceeds the lower of (A) the Warrant
Share Price on the original adjustment date, or (B) the Warrant Share Price that
would have resulted from any issuance of Additional Shares of Common Stock
between the original adjustment date and such readjustment date; and
 
(iv)  if such Options or Convertible Securities cover shares which are excluded
from the definition of Additional Shares of Common Stock by Section 2.1(a), then
this Section 2.1(d) shall not apply to those underlying shares.
 
(k)  For purposes of Subsections 2 (i) and 2 (j), the consideration received by
the Company for the issue of any Additional Shares of Common Stock shall be
computed as follows:
 
(A)  Cash and Property: Such consideration shall:
 

(1)  
insofar as it consists of cash, be computed at the aggregate of cash received by
the Company, excluding amounts paid or payable for accrued interest or accrued
dividends;

 

(2)  
insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issue, as determined in good faith by
the Board; and

 
in the event Additional Shares of Common Stock are issued together with other
shares or securities or other assets of the Company for consideration which
covers both, be the proportion of such consideration so received, computed as
provided in clauses (1) and (2) above, as determined in good faith by the Board.
 
(B)  Options and Convertible Securities. The consideration per share received by
the Company for Additional Shares of Common Stock deemed to have been issued
pursuant to Subsection 2 (j), relating to Options and Convertible Securities,
shall be determined by dividing
 
 
-6-

--------------------------------------------------------------------------------

 

(1)  
the total amount, if any, received or receivable by the Company as consideration
for the issue of such Options or Convertible Securities, plus the minimum
aggregate amount of additional consideration (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such consideration) payable to the Company upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by

 

(2)  
the maximum number of shares of Common Stock (as set forth in the instruments
relating thereto, without regard to any provision contained therein for a
subsequent adjustment of such number) issuable upon the exercise of such Options
or the conversion or exchange of such Convertible Securities.

 
In the event that at any time, as a result of an adjustment made pursuant to
this Section 2, the Holder of this Warrant thereafter shall become entitled to
receive any shares of the Company, other than Common Stock, thereafter the
number of such other shares so receivable upon exercise of this Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Stock
contained herein.
 
(l)  The term “Additional Shares of Common Stock” includes all shares of Common
Stock issued by the Company after the Date of Issuance, other than:
 
(i)  Shares of Common Stock (subject to appropriate adjustment for any stock
dividend, stock split, combination or other similar recapitalization affecting
such shares) issuable or issued without breach or default under the Amended and
Restated Senior Secured Grid Note made by the Company to Jano Holdings Limited
and dated August __, 2006 to the Company’s employees, directors or consultants
pursuant to a stock option plan or restricted stock plan or other compensation
plan approved by the Board;
 
(ii)  Shares of Common Stock issued or issuable pursuant to securities
outstanding at the Date of Issuance or agreements to issue such securities or
underlying shares of Common Stock which agreements are outstanding at the Date
of Issuance;
 
(iii)  Shares of Common Stock issuable upon exercise of options or warrants, or
upon conversion of convertible securities or other rights, outstanding as of the
Date of Issuance, as well as options and warrants and shares of Common Stock
issued or issuable upon exercise of options or warrants issued upon commercially
reasonable terms to placement agents or to underwriters on a “best efforts”
basis in connection with the sale by the Company of the Company’s Common Stock;
and
 
(iv)  Securities and options, warrants and rights to purchase securities issued
upon commercially reasonable terms (a) to financial institutions or lessors in
connections with commercial credit agreements, equipment financings or similar
transactions or (b) to other corporations, persons or entities in connection
with acquisitions, mergers or similar business combinations, partnership
arrangements, strategic alliances, licensing arrangements or similar non-capital
raising transactions approved, in the case of either (a) or (b), by the
Company’s Board of Directors provided, that in no event shall such securities
and options, warrants and rights directly or indirectly permit or result in the
issuance of shares of Common Stock (or securities directly or indirectly
exercisable to acquire, or convertible into or exchangeable for the same)
constituting more than 33% of the outstanding Common Stock, on a fully diluted
basis, as of the Date of Issuance.
 
 
-7-

--------------------------------------------------------------------------------

 
(m)  In the event that at any time, as a result of an adjustment made pursuant
to this Section 2, the Holder of this Warrant thereafter shall become entitled
to receive any shares of the Company, other than Common Stock, thereafter the
number of such other shares so receivable upon exercise of this Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Stock
contained herein.
 
(n)  If the Company takes any action affecting its shares of Common Stock after
the Date of Issuance that would be covered by Section 2 but for the manner in
which such action is taken or structured, which would in any way diminish the
value of this Warrant, then the Warrant Share Price and the number of shares of
common stock for which this Warrant may be exercised shall be adjusted in such
manner as the Board shall in good faith determine to be equitable under the
circumstances. If an adjustment of the Warrant Share Price pursuant to Section
2(i) or 2(j) shall be insufficient to maintain on an equitable basis for the
holder of the Warrant the proportionate interest of the Warrant holder and the
benefit of the bargain intended with respect to the Warrant (such as would
likely occur, by way of example only, if the Warrant Share Price were to be
required to be adjusted to $0.01 per share or less in accordance with the
formulae set forth in this Warrant), then the number of shares of common stock
for which this Warrant may be exercised shall also be adjusted in such manner as
the Board shall in good faith determine to be equitable under the circumstances
to maintain the proportionate interest of the Warrant holder and the benefit of
the bargain intended by the parties.
 
3.  COVENANTS OF THE COMPANY. The Company hereby covenants and agrees that,
prior to the expiration of this Warrant by exercise or by its term:
 
(a)  The Company will not by amendment of its Articles of Incorporation or
through reorganization, consolidation, merger, dissolution or sale of assets, or
by any other voluntary act or deed, avoid or seek to avoid the observance or
performance of any of the covenants, stipulations or conditions to be observed
or performed hereunder by the Company, but will at all times in good faith
assist, insofar as it is able, in the carrying out of all provisions of this
Warrant and in the taking of all other actions that may be necessary to protect
the rights of the Holder hereunder.
 
(b)  The Company shall at all times reserve and keep available, out of its
authorized and unissued capital stock, such numbers of shares of common stock as
shall, from time to time, be sufficient for the exercise of the Warrants.
 
 
-8-

--------------------------------------------------------------------------------

 
(c)  All Warrant Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and non-assessable, and free from all taxes, liens and charges with respect to
the issue thereof (other than taxes in respect of any transfer contemporaneously
with such issue).
 
4.  COMPLIANCE WITH LAWS. If, at the time of the surrender of this Warrant in
connection with any exercise, transfer, or exchange of this Warrant, this
Warrant or the Warrant Shares are not registered under both the Securities Act
and applicable state securities laws, the Company may require, as a condition of
allowing such exercise, transfer or exchange, a representation by the Holder
that the transferee of this Warrant, in whole or in part, or any Warrant Shares,
is an “accredited investor” as defined in Rule 501(a) promulgated under the
Securities Act.
 
5.  TRANSFER AND EXCHANGE.
 
(a)  Transfer. This Warrant is not transferable without the Company’s prior
written consent. Upon receipt of such consent, this Warrant is transferable on
the books of the Company at its principal office by the registered Holder hereof
only upon surrender of this Warrant properly endorsed. The Company shall issue
and deliver to the transferee a new Warrant or Warrants representing the Warrant
so transferred. Upon any partial transfer, the Company will issue and deliver to
the Holder a new Warrant or Warrants with respect to the Warrants not so
transferred. Until due presentment for registration of transfer on the books of
the Company, the Company may treat the registered Holder hereof as the owner and
Holder hereof for all purposes, and the Company shall not be affected by any
notice to the contrary.
 
(b)  Exchange. This Warrant, at any time prior to the exercise hereof, upon
presentation and surrender to the Company may be exchanged, along with other
Warrants of like tenor registered in the name of the same Holder, for another
Warrant or other Warrants of like tenor in the name of such Holder exercisable
for the same aggregate number of Warrant Shares as the Warrant or Warrants
surrendered.
 
6.  LOSS, THEFT, DESTRUCTION OR MUTILATION. In case this Warrant shall become
mutilated or defaced or be destroyed, lost or stolen, the Company shall execute
and deliver a new Warrant in exchange for and upon surrender and cancellation of
such mutilated or defaced Warrant or in lieu of and substitution for such
Warrant so destroyed, lost or stolen, upon the Holder of such Warrant filing
with the Company such evidence satisfactory to it that such Warrant has been so
mutilated, defaced, destroyed, lost or stolen and of the ownership thereof by
the Holder; provided, however, that the Company shall be entitled, as a
condition to the execution and delivery of such new Warrant, to demand indemnity
satisfactory to it and payment of expenses and charges incurred in connection
with the delivery of such new Warrant. All Warrants so surrendered to the
Company shall be canceled.
 
7.  NO RIGHTS AS SHAREHOLDER. This Warrant shall not entitle the Holder to any
rights as a stockholder of the Company, either at law or in equity. The rights
of the Holder are limited to those expressed in this Warrant and are not
enforceable against the Company except to the extent set forth herein.
 
 
-9-

--------------------------------------------------------------------------------

 
8.  RECORD OWNER. At the time of the surrender of this Warrant, together with
the Form of Exercise properly executed and payment of the Exercise Price, the
person exercising this Warrant shall be deemed to be the holder of record of the
shares of common stock deliverable upon such exercise, in whole or in part,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such shares of common stock shall not
then be actually delivered to such person.
 
9.  FRACTIONAL SHARES. The Company shall not issue any fractional Warrant Shares
or scrip representing fractional Warrant Shares upon the exercise of this
Warrant. With respect to any fraction of a share called for on such exercise,
the Holder may elect to receive, and the Company shall pay to the Holder, an
amount in cash equal to such fraction multiplied by the Exercise Price. In the
alternative, the Holder may elect to remit to the Company an amount in cash
equal to the difference between such fraction and one, multiplied by the
Exercise Price, and the Company will issue the Holder one share of common stock
in addition to the number of whole Warrant Shares required by the exercise of
the Warrant.
 
10.  MAILING OF NOTICES. All notices and other communications required hereunder
shall be sent by registered or certified mail, (return receipt requested) or
delivered personally or by courier or by confirmed telecopy, and shall be
effective five (5) days after being placed in the mail, if mailed, or upon
receipt or refusal of receipt, if delivered personally or by courier, or by
confirmed telecopy, in each case addressed to a party. The addresses for such
communications shall be:
 
If to the Company:
 
Attention: Chief Financial Officer
 
Advance Nanotech, Inc.
 
600 Lexington Avenue - 29th Floor
 
New York, NY, 10022
 
Or such other addresses as the Company furnishes by notice to the Holder in
accordance with this Section 10
 
If to the Holder, at such address as such Holder shall have provided in writing
to the Company, or at such other address as such Holder furnishes by notice
given in accordance with this Section 10.
 
11.  PIGGYBACK REGISTRATION. If the Company determines, in its discretion, to
register any of its securities under the Act, either for its own account or the
account of a security holder on a form in which the shares underlying the
Warrants may be included, other than (i) a registration relating to employee
benefit plans, (ii) a registration relating to a Rule 145 of the Act or similar
transaction, or (iii) a registration on any form that does not include
substantially the same information as could be required to be included in a
registration statement covering the sale of the shares underlying the Warrants,
the Company will include in such registration (and any related qualification
under blue sky laws or other compliance), and in any underwriting involved
therein, all of the shares underlying the Warrants.
 
 
-10-

--------------------------------------------------------------------------------

 
12.  NO REGISTRATION UNDER THE SECURITIES ACT. Because this Warrant has not been
registered under the Securities Act, it and all replacement Warrants and the
Warrant Shares shall bear the following legend:
 
THIS WARRANT, AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT,
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF UNLESS (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND SUCH LAWS, OR (2) AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT AND SUCH LAWS IS AVAILABLE AND THE COMPANY HAS RECEIVED EITHER AN
OPINION OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH THE
DISPOSITION OR SUCH OTHER EVIDENCE THAT IS SATISFACTORY TO THE COMPANY, WHICH
EVIDENCE ESTABLISHES THAT ANY SUCH DISPOSITION WILL NOT VIOLATE THE SECURITIES
ACT, SUCH LAWS OR ANY RULE OR REGULATION PROMULGATED THEREUNDER.
 
13.  GOVERNING LAW; JURISDICTION. This Warrant shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York. Each of the Company
and the Holder irrevocably consents to the jurisdiction of the United States
federal courts and state courts located in the State of New York in any suit or
proceeding based on or arising under this Warrant.
 
14.  ENTIRE AGREEMENT. The Company and the Holder of this Warrant hereby
represent and warrant that this Warrant is intended to and does contain and
embody all of the understandings and agreements, both written and oral, of the
parties hereto with respect to the subject matter of this Warrant, and that
there exists no oral agreement or understanding, express or implied, whereby the
absolute, final and unconditional character and nature of this Warrant shall be
in any way invalidated, empowered or affected.
 
15.  AMENDMENT; NO WAIVERS. Any provision of this Warrant may be amended or
waived only if such amendment or waiver is in writing and signed, in the case of
an amendment, by the Company and the Holder or, in the case of a waiver, by the
party against whom the waiver is to be effective. No failure or delay by either
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.
 
 
-11-

--------------------------------------------------------------------------------

 
16.  HEADINGS. The headings and captions in this Warrant are included for
convenience of reference only and shall be ignored in the construction and
interpretation thereof.
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Warrant on this ___ day of August, 2006.
 

       
ADVANCE NANOTECH, INC.
a Delaware corporation
 
   
   
  Date:  By:      

--------------------------------------------------------------------------------

Name:   Title:

 
 
 
-12-

--------------------------------------------------------------------------------

 
FORM OF EXERCISE NOTICE
 
To:  Advance Nanotech Inc.
600 Lexington Avenue - 29th Floor
New York, NY, 10022
 
Pursuant to the terms of the attached Warrant, the undersigned hereby
irrevocably exercises the right to purchase ___________________shares of the
common stock of Advance Nanotech, Inc., a corporation organized under the laws
of the State of Delaware (the “Company”), and tenders herewith payment of the
Exercise Price in full, in the amount of $____________, in cash, by certified or
official bank check or by wire transfer for the account of the Company in either
case in accordance with the provisions contained within the attached Warrant.
 
The undersigned agrees not to offer, sell, transfer or otherwise dispose of any
common stock obtained on exercise of the Warrant, except under circumstances
that will not result in a violation of the Securities Act of 1933, as amended,
or any state securities laws.
 




Exercise Date:_____________________________
_____________________________
 
Signature of Holder
 
 
_____________________________
 
Name of Holder (Print) Address:
Address:
 
 
_____________________________
 
 
_____________________________
 
 
_____________________________
 



 
-13-

--------------------------------------------------------------------------------

 